            Case 7:20-cv-03991-NSR Document 3 Filed 06/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN POSTELL, SR.,

                            Plaintiff,

                     -against-                                    20-CV-3991 (UA)

KELLY WELLS; PENNIE MERCADO;                          ORDER GRANTING IFP APPLICATION
JENNY SILVERMAN; FALLSBURG
LIBRARY,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

          Leave to proceed in this Court without prepayment of fees is authorized. See 28 U.S.C.

§ 1915.

SO ORDERED.

Dated:      June 10, 2020
            New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
